IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CURTIS LEE, #NM5060 AKA STEVEN               : No. 112 EM 2019
ACKRIDGE,                                    :
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JOHN J. TALABER, ESQUIRE,                    :
DEFENDANT, SECRETARY,                        :
PENNSYLVANIA BOARD OF PROBATION              :
AND PAROLE ["PBPP"], ET AL,                  :
                                             :
                    Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.